EXHIBIT 10.11

 

 

 

DISPUTE RESOLUTION SUPPLEMENT

 

among

 

FORD MOTOR CREDIT COMPANY LLC,
as Seller and Servicer

 

FORD CREDIT FLOORPLAN LLC,
as Depositor and holder of the Depositor Interest

 

and

 

FORD CREDIT FLOORPLAN MASTER OWNER TRUST A,
as Issuer

 

Dated as of February 1, 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

 

Usage and Definitions

1

 

 

 

 

ARTICLE II SUPPLEMNTAL TERMS

1

Section 2.1.

 

Receivables Purchase Agreement

1

Section 2.2.

 

Sale and Servicing Agreement

1

 

 

 

 

ARTICLE III MISCELLANEOUS

5

Section 3.1.

 

Ratification of Agreement

5

Section 3.2.

 

GOVERNING LAW

5

Section 3.3.

 

Counterparts

5

 

i

--------------------------------------------------------------------------------


 

DISPUTE RESOLUTION SUPPLEMENT, dated as of February 1, 2016 (this “Supplement”),
among FORD MOTOR CREDIT COMPANY LLC, a Delaware limited liability company, as
Seller and Servicer, FORD CREDIT FLOORPLAN LLC, a Delaware limited liability
company, as Depositor and holder of the Depositor Interest, and FORD CREDIT
FLOORPLAN MASTER OWNER TRUST A, a Delaware statutory trust, as Issuer.

 

BACKGROUND

 

The Seller and the Depositor are parties to the Fourth Amended and Restated
Receivables Purchase Agreement, dated as of August 1, 2001, as amended and
restated as of December 1, 2010 (the “Receivables Purchase Agreement”) and the
Depositor, the Servicer and the Issuer are parties to the Firth Amended and
Restated Sale and Servicing Agreement, dated as of August 1, 2001, as amended
and restated as of December 1, 2010 (the “Sale and Servicing Agreement” and,
together with the Receivables Purchase Agreement, the “Agreements”).

 

In connection with securitization transactions sponsored by Ford Credit, the
parties have determined to supplement the Receivables Purchase Agreement and the
Sale and Servicing Agreement to include certain dispute resolution terms as
stated below.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                 Usage and Definitions.  Capitalized
terms used but not defined in this Supplement are defined in Appendix A to the
Sale and Servicing Agreement.  Appendix A also contains usage rules that apply
to this Supplement.  Appendix A is incorporated by reference in this Supplement.

 

ARTICLE II
SUPPLEMNTAL TERMS

 

Section 2.1.                                 Receivables Purchase Agreement. 
The Receivables Purchase Agreement is supplemented by the addition of the
following terms as Section 2.3(d):

 

“(d)                           Dispute Resolution.  The Seller agrees to be
bound by the dispute resolution terms in Section 2.12 of the Sale and Servicing
Agreement as if they were part of this Agreement.”

 

Section 2.2.                                 Sale and Servicing Agreement.  The
Sale and Servicing Agreement is supplemented as follows:

 

(a)                                 Definitions.  The following definitions are
added alphabetically to Appendix A:

 

“ADR Organization” means The American Arbitration Association or, if The
American Arbitration Association no longer exists or if its ADR Rules would no
longer permit mediation or arbitration, as applicable, of the dispute, another
nationally recognized mediation or arbitration organization selected by the
Seller.

 

--------------------------------------------------------------------------------


 

“ADR Rules” means the relevant rules of the ADR Organization for mediation
(including non-binding arbitration) or binding arbitration, as applicable, of
commercial disputes in effect at the time of the mediation or arbitration.

 

“Asset Representations Review Agreement” has, for a Shelf-Eligible Series, the
meaning stated in the related Indenture Supplement.

 

“Requesting Party” has the meaning stated in Section 2.12 of the Sale and
Servicing Agreement.

 

“Review” has, for a Shelf-Eligible Series, the meaning stated in the Asset
Representations Review Agreement.

 

“Review Report” has, for a Shelf-Eligible Series, the meaning stated in the
Asset Representations Review Agreement.

 

“Shelf-Eligible Series” means each Series of Notes registered with the
Securities and Exchange Commission on Form SF-3, and any other Series of Notes
having the benefit of the asset representations review, dispute resolution and
noteholder communication provisions described in Form SF-3 and designated as a
“Shelf-Eligible Series” in the related Indenture Supplement.

 

“Test Fail” has, for a Shelf-Eligible Series, the meaning stated in the Asset
Representations Review Agreement.

 

(b)                                 Dispute Resolution Terms.  The following
terms are added as Section 2.12:

 

“Section 2.12                       Dispute Resolution.

 

(a)                                 Referral to Dispute Resolution.  If the
Issuer, the Owner Trustee, the Indenture Trustee or a Noteholder (the
“Requesting Party”) for a Shelf-Eligible Series requests that the Depositor
and/or Ford Credit, as Seller under the Receivables Purchase Agreement,
repurchase a Receivable due to an alleged breach of a representation and
warranty in Section 2.4(a) or in Section 2.3(a) of the Receivables Purchase
Agreement (each, a “Repurchase Request”), and the Repurchase Request has not
been resolved within 180 days after the Depositor or the Seller receives the
Repurchase Request, the Requesting Party may refer the matter, in its
discretion, to either mediation (including non-binding arbitration) or binding
third-party arbitration.  However, if the Receivable subject to a Repurchase
Request was part of a Review and the Review Report showed no Test Fails for the
Receivable, the Repurchase Request for the Receivable will be deemed to be
resolved.  The Requesting Party must start the mediation or arbitration
proceeding according to the ADR Rules of the ADR Organization within 90 days
after the end of the 180-day period.  The Depositor and the Seller agree to
participate in the dispute resolution method selected by the Requesting Party.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Mediation.  If the Requesting Party selects
mediation for dispute resolution:

 

(i)                                     The mediation will be administered by
the ADR Organization using its ADR Rules.  However, if any ADR Rules are
inconsistent with the procedures for mediation stated in this Section 2.12, the
procedures in this Section 2.12 will control.

 

(ii)                                  A single mediator will be selected by the
ADR Organization from a list of neutrals maintained by it according to the ADR
Rules.  The mediator must be impartial, an attorney admitted to practice in the
State of New York and have at least 15 years of experience in commercial
litigation and, if possible, commercial finance or asset-backed securitization
matters.

 

(iii)                               The mediation will start within 15 days
after the selection of the mediator and conclude within 30 days after the start
of the mediation.

 

(iv)                              Expenses of the mediation will be allocated to
the parties as mutually agreed by them as part of the mediation.

 

(v)                                 If the parties fail to agree at the
completion of the mediation, the Requesting Party may refer the Repurchase
Request to arbitration under this Section 2.12.

 

(c)                                  Arbitration.  If the Requesting Party
selects arbitration for dispute resolution:

 

(i)                                     The arbitration will be administered by
the ADR Organization using its ADR Rules.  However, if any ADR Rules are
inconsistent with the procedures for arbitration stated in this Section 2.12,
the procedures in this Section 2.12 will control.

 

(ii)                                  A single arbitrator will be selected by
the ADR Organization from a list of neutrals maintained by it according to the
ADR Rules.  The arbitrator must be impartial, an attorney admitted to practice
in the State of New York and have at least 15 years of experience in commercial
litigation and, if possible, commercial finance or asset-backed securitization
matters.  The arbitrator will be independent and impartial and will comply with
the Code of Ethics for Arbitrators in Commercial Disputes in effect at the time
of the arbitration.  Before accepting an appointment, the arbitrator must
promptly disclose any circumstances likely to create a reasonable inference of
bias or conflict of interest or likely to preclude completion of the proceedings
within the stated time schedule.  The arbitrator may be removed by the ADR
Organization for cause consisting of actual bias, conflict of interest or other
serious potential for conflict.

 

(iii)                               The arbitrator will have the authority to
schedule, hear and determine any motions according to New York law, and will do
so at the motion of any party.  Discovery will be completed with 30 days of
selection of the arbitrator and will be limited for each party to two witness
depositions not to exceed five hours, two interrogatories, one document request
and one request for admissions.  However,

 

3

--------------------------------------------------------------------------------


 

the arbitrator may grant additional discovery on a showing of good cause that
the additional discovery is reasonable and necessary.  Briefs will be limited to
no more than ten pages each, and will be limited to initial statements of the
case, motions and a pre-hearing brief.  The evidentiary hearing on the merits
will start no later than 60 days after the selection of the arbitrator and will
proceed for no more than six consecutive Business Days with equal time allocated
to each party for the presentation of direct evidence and cross examination. 
The arbitrator may allow additional time for discovery and hearings on a showing
of good cause or due to unavoidable delays.

 

(iv)                              The arbitrator will make its final
determination no later than 90 days after its selection.  The arbitrator will
resolve the dispute according to the terms of this Agreement and the other
Transaction Documents, and may not modify or change this Agreement or the other
Transaction Documents in any way.  The arbitrator will not have the power to
award punitive damages or consequential damages in any arbitration conducted by
them.  In its final determination, the arbitrator will determine and award the
expenses of the arbitration (including filing fees, the fees of the arbitrator,
expense of any record or transcript of the arbitration and administrative fees)
to the parties in its reasonable discretion.  The determination of the
arbitrator will be in writing and counterpart copies will be promptly delivered
to the parties.  The determination will be final and non-appealable, except for
actions to confirm or vacate the determination permitted under federal or State
law, and may be entered and enforced in any court of competent jurisdiction.

 

(v)                                 By selecting arbitration, the Requesting
Party is giving up the right to sue in court, including the right to a trial by
jury.

 

(vi)                              The Requesting Party may not bring a putative
or certificated class action to arbitration.  If this waiver of class action
rights is found to be unenforceable for any reason, the Requesting Party agrees
that it will bring its claims in a court of competent jurisdiction.

 

(d)                                 Additional Conditions.  For each mediation
or arbitration:

 

(i)                                     Any mediation or arbitration will be
held in New York, New York at the offices of the mediator or arbitrator or at
another location selected by the Depositor or the Seller.  Any party or witness
may participate by teleconference or video conference.

 

(ii)                                  The Depositor, the Seller and the
Requesting Party will have the right to seek provisional relief from a competent
court of law, including a temporary restraining order, preliminary injunction or
attachment order, if such relief is available by law.

 

(iii)                               Neither the Depositor nor the Seller will be
required to produce personally identifiable customer information for purposes of
any mediation or arbitration.

 

4

--------------------------------------------------------------------------------


 

The existence and details of any unresolved Repurchase Request, any informal
meetings, mediations or arbitration proceedings, the nature and amount of any
relief sought or granted, any offers or statements made and any discovery taken
in the proceeding will be confidential, privileged and inadmissible for any
purpose in any other mediation, arbitration, litigation or other proceeding. 
The parties will keep this information confidential and will not disclose or
discuss it with any third party (other than a party’s attorneys, experts,
accountants and other advisors, as reasonably required in connection with the
mediation or arbitration proceeding under this Section 2.12), except as required
by law, regulatory requirement or court order.  If a party to a mediation or
arbitration proceeding receives a subpoena or other request for information from
a third party (other than a governmental regulatory body) for confidential
information of the other party to the mediation or arbitration proceeding, the
recipient will promptly notify the other party and will provide the other party
with the opportunity to object to the production of its confidential
information.”

 

(c)                                  Notice Addresses.  The following address is
added to Schedule B:

 

“12.                         If to the Asset Representations Reviewer:

 

Clayton Fixed Income Services LLC

100 Beard Sawmill Road

Shelton, Connecticut 06484

Attention: General Counsel

Telephone: (203) 926-5600

Fax: (203) 712-8805”

 

ARTICLE III
MISCELLANEOUS

 

Section 3.1.                                 Ratification of Agreement.  Each of
the Receivables Purchase Agreement and the Sale and Servicing Agreement, as
supplemented by this Supplement, is ratified and confirmed.

 

Section 3.2.                                 GOVERNING LAW.  THIS SUPPLEMENT
WILL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW
YORK.

 

Section 3.3.                                 Counterparts.  This Agreement may
be executed in multiple counterparts.  Each counterpart will be an original and
all counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

5

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

as Seller and Servicer

 

 

 

 

 

By:

 

 

 

Name:

David A. Webb

 

 

Title:

Assistant Treasurer

 

 

 

 

 

FORD CREDIT FLOORPLAN LLC,

 

as Depositor and holder of the Depositor Interest

 

 

 

 

 

By:

 

 

 

Name:

David A. Webb

 

 

Title:

President and Assistant Treasurer

 

 

 

 

 

FORD CREDIT FLOORPLAN MASTER OWNER

 

TRUST A, as Issuer

 

 

 

By:

U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity, but solely
as Owner Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Dispute Resolution Supplement (FCF LLC)]

 

--------------------------------------------------------------------------------